Citation Nr: 1708204	
Decision Date: 03/17/17    Archive Date: 04/03/17

DOCKET NO.  15-05 637	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for Parkinson's disease. 

2.  Entitlement to service connection for Parkinson's disease. 

3.  Entitlement to a disability rating in excess of 30 percent for service-connected bronchial asthma (claimed as respiratory condition, coughing, shortness of breath and COPD). 

4.  Entitlement to a disability rating in excess of 10 percent for service-connected bilateral foot bunions from September 2014 forward, to include entitlement to temporary evaluation of 100 percent for treatment necessitating convalescence. 

5.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities. 



REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Reed, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from October 1995 to October 1998. 

This case comes before the Board of Veterans' Appeals (the Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

The Board has merged two pending appeals streams to ensure the most expedient resolution to the claims the Veteran has appealed.  One set of issues, the issues of entitlement to increased ratings for asthma and bilateral foot bunion and the issue of TDIU come from the October 2014 rating decision.  A notice of disagreement (NOD) for the issues was received in November 2014.  A January 2015 Statement of the Case (SOC) addressed the NOD and continued the denial.  The Veteran perfected an appeal to the Board on these issues in a VA Form 9 in January 2015.  

The procedural history for the Parkinson's claim is more complex.  The December 2015 SOC characterized the issue as entitlement to service connection for Parkinson's disease, previously denied as neurological symptoms and neuropathy.  However, a review of the file indicates that issue on appeal also encompasses past claims for hand tremors and neurological symptoms.  This is because a claim for a disability includes any disability that may reasonably be encompassed by the claimant's description of the disability, reported symptoms, and the other information of record.  See Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009).  

Here, the Board has considered whether the claim for Parkinson's disease is one to reopen prior claims for neurological symptoms and hand tremors, or is a new claim to be adjudicated on its own merits.  In such cases "the focus of the Board's analysis must be on whether the evidence presented truly amounts to a new claim 'based upon distinctly diagnosed diseases or injuries' or whether it is evidence tending to substantiate an element of a previously adjudicated matter."  Velez v. Shinseki, 23 Vet. App. 199, 204 (2009) (quoting Boggs, 520 F.3d at 1337).

In the instant case, the RO classified this claim as one seeking to reopen previous claims for neurological symptoms and neuropathy.  Parkinson's disease is a neurological condition, and her past claim for neurological symptoms considered the symptoms of numbness and tremors in the left hand.  These are symptoms also reported along with the diagnosis of Parkinson's disease.  Further, the Board notes that the past claims for hand tremors have been adjudicated separately from those of neurological symptoms and the claim for Parkinson's disease.  These hand tremors have since been attributed as symptoms of Parkinson's disease, as confirmed by the Veteran's neurologist in a December 2014 letter indicating that the Veteran's diagnosis of Parkinson's disease started with a tremor in the left and right hands.  Thus, the Veteran's claim for service connection for Parkinson's disease is an extension of those prior claims for neurological condition and hand tremors; these conditions just now have a diagnosis.  Since the claim for Parkinson's disease is an extension of these prior denied claims, new and material evidence is required to reopen the Veteran's claim of entitlement to service connection for Parkinson's disease.

When considering that the claim for Parkinson's disease encompasses the prior claims for neurological symptoms and hand tremors, this claim stems from the September 2013 rating decision which denied service connection for hand tremors, in part.  As detailed more thoroughly below, the September 2013 rating action is not final due to new evidence received in July 2014, which effectively served as a NOD.  The claimed remained opened and was readjudicated in the October 2014 rating decision, which denied service connection for hand tremors.  Still more new evidence was received after this adjudication regarding Parkinson's disease and the connection with hand tremors after the rating decision.  Thus, this again kept the claim open; however, as encompassed by the claim for Parkinson's disease.   The claim for Parkinson's disease was adjudicated in a February 2015 rating decision.  A NOD was received in March 2015 and a new ratings decision was issued in June 2015.  The Veteran filed a NOD with that rating decision in November 2015.  A SOC responding to the Veteran's NOD was issued in December 2015.  The Veteran perfected her appeal of the issue with a VA Form 9 in January 2016.  

The Veteran had originally requested a hearing in both her January 2015 VA Form 9 and her January 2016 Form 9.  However, the Veteran has withdrawn her requests for hearings before the Board in June 2016 and August 2016.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to service connection for Parkinson's disease; to a disability rating in excess of 30 percent for service-connected bronchial asthma (claimed as respiratory condition, coughing, shortness of breath and COPD); to a disability rating in excess of 10 percent for service-connected bilateral foot bunions from September 2014 forward, to include entitlement to temporary evaluation of 100 percent for treatment necessitating convalescence; and to a TDIU due to service-connected disabilities are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1.  The July 2011 rating decision that denied entitlement to service connection for neurological symptoms was not timely appealed, nor was new and material evidence received within the appeal period.

2.  The evidence received since the July 2011 rating decision is new and raises a reasonable possibility of substantiating the claim of entitlement to service connection for Parkinson's disease, previously claimed as hand tremors and neurological symptoms. 


CONCLUSION OF LAW

As new and material evidence has been received, reopening of the previously denied claims of entitlement to service connection for hand tremors and neurological symptoms, now claimed as Parkinson's disease, is warranted.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The VCAA describes VA's duties to notify and assist veterans in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  As discussed in more detail below, sufficient evidence is of record to grant the application to reopen the claim of entitlement to service connection for Parkinson's disease.  Thus, any errors in complying with the notice or assistance requirements with respect to that matter are moot.

Petition to Reopen

The Board is required to address new and material claims in the first instance.  The Board has the jurisdiction to address a new and material issue and to reach the underlying de novo claims.  If the Board determines that new and material evidence has not been received, the adjudication of the particular claim ends, and further analysis is neither required nor permitted.  Any decision that the AOJ may have made with regard to a new and material claim is irrelevant.  Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  Thus, the Board will proceed in the following decision to adjudicate this new and material issue in the first instance.

New evidence is defined as existing evidence not previously submitted to VA, and material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2015).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, consideration is not limited to whether the newly submitted evidence relates specifically to the reason the claim was last denied, but instead should include whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.  Additionally, the United States Court of Appeals for the Federal Circuit has noted that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a claimant's injury or disability, even where it would not be enough to convince the Board to grant a claim.  Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998).

Only evidence presented since the last, final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence has been presented) will be evaluated in the context of the entire record. Evans v. Brown, 9 Vet. App. 273, 284 (1996).  Thus it is pertinent to establish what the last final decision was with regard to the claim for Parkinson's disease. 

In this case, there are two prior, final decisions preceded the current claim for service connection for Parkinson's disease.  The first claim was that for service connection for hand tremors, initially received in November 2005.  The Veteran's service treatment records (STRs), personnel records, and VA medical records were reviewed.  The Veteran was also provided a VA examination for her hand tremors that showed no symptoms and concluded with no diagnosis in September 2006.  VA treatment records did note a tremor in the left hand in November 2007.  The claim was denied in an April 2008 rating decision on the grounds that there was no evidence to support that the Veteran's hand tremors occurred in or were caused by her active service.  The Veteran did not file a notice of disagreement (NOD) or submit new and material evidence within the appeal period.  She also did not assert there was clear and unmistakable error.  Therefore, the decision became final.  38 U.S.C.A. § 7105(c) (2008); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2008).

In April 2010, the Veteran filed a claim for service connection of neurological symptoms.  Again, the Veteran's STRs, personnel records, and updated treatment records were reviewed.  She received new VA examinations in June 2010 and May 2011 that did not identify any neurological deficits.  In July 2011, a rating decision denied the Veteran's claim for service connection for neurological symptoms because the evidence did not show it occurred in or was aggravated by military service and there was no medical evidence of a diagnosis.  The Veteran filed a NOD in April 2012.  A SOC was issued in response to the NOD in May 2014.  The Veteran filed a formal appeal using the VA Form 9 in July 2014; however, it was received after the 60-day appeal period had elapsed.  Therefore, the decision became final.  38 U.S.C.A. § 7105(c) (2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2014).

In April 2012, VA received the Veteran's request reopen her claim for service connection for hand tremors.  The claim was denied in a September 2013 rating decision on the grounds that the evidence continued to show that the Veteran's condition did not occur in service or was a result of service.  The decision also noted there was no diagnosis of a tremor disability.  The Veteran did not file a formal NOD; however, correspondence was received within one year of the rating decision that indicated the Veteran wanted to reopen her claim.  In that correspondence, received in July 2014, the Veteran indicated that her hand tremors may be related to her Parkinson's disease.  The Veteran was competent to testify to receiving a new diagnosis of Parkinson's disease.  As this constituted new evidence within in the appealable period, the claim remained open.  See Mitchell v. McDonald, Vet. App. 12-1245 (November 18, 2015) (holding that "when a claimant submits evidence within the appeal period, the claim remains open until VA provides a determination that explicitly addresses this new submission"). 

Nevertheless, this claim was subsumed by the subsequent adjudication in October 2014 rating decision that denied a claim for service connection for hand tremors.  The Veteran, again, did not submit a formal NOD, but after the rating decision, but also in October 2014, the Veteran requested service connection for Parkinson's disease.  New evidence was submitted, including statements from the Veteran regarding the limitations imposed by Parkinson's disease, private treatment records regarding the diagnosis of Parkinson's disease and its symptoms, and updated VA treatment records.  

A February 2015 rating decision denied service connection for Parkinson's disease.  The Veteran requested that the claim be reopened in March 2015, and a new rating decision, again denying service connection, was issued in June 2015.  The Veteran filed a formal NOD in November 2015.  An SOC responded to the NOD in December 2015.  The Veteran perfected an appeal to the Board in a VA Form 9 in January 2016. 

New evidence has been received.  In particular, the diagnosis of Parkinson's disease in medical evidence received in December 2014 as it related to the claims for hand tremors and neurological symptoms was new.  It was received after the final decisions and was not considered in those decisions.  Additionally, the evidence was material because it contributes to a more complete picture of the circumstances surrounding the origin and effects of the Veteran's previously claimed hand tremors and neurological symptoms.  

As new and material evidence has been received, reopening of the previously denied claims of entitlement to service connection for hand tremors and neurological symptoms, now claimed as Parkinson's disease, is warranted.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).  To that extent only, the claim is granted.  As will be discussed below, additional development is required prior to adjudication of the claim on the merits.






ORDER

New and material evidence having been received, reopening of the previously denied claims of entitlement to service connection for hand tremors and neurological symptoms, now claimed as Parkinson's disease, is granted


REMAND

Parkinson's Disease

As explained above, the Veteran's claim for service connection for Parkinson's disease has previously been adjudicated as claims for service connection for hand tremors and neurological symptoms.  With the new and material evidence of a Parkinson's disease diagnosis, a new examination is necessary to determine the nature and etiology of the Veteran's condition and whether it is related to her active service or other service-connected disabilities.  

While the Veteran has been afforded VA examinations, those examinations are not adequate for determining the nature and etiology of the Veteran's Parkinson's disease because they did not consider the diagnosis of Parkinson's disease and the symptoms that may have indicated its manifestation.  Further, the prior opinions do not consider whether the condition of Parkinson's disease was secondary to or aggravated by the Veteran's service-connected disabilities.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

Therefore, a new examination is necessary to determine the nature and etiology of the Veteran's Parkinson's disease. 

Bronchial Asthma

As further development is likely to occur with respect to the aforementioned claim, the Veteran's claim for an increased rating for bronchial asthma is inextricably intertwined with the pending claim for service connection for Parkinson's disease.  In particular the development may include new medical records which may affect the proper rating for bronchial asthma.  Such development would create the need for a piecemeal adjudication of the increased rating claim.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (the prohibition against the adjudication of claims that are inextricably intertwined is based upon the recognition that claims related to each other in the prescribed degree should not be subject to piecemeal decision-making or appellate litigation).  

Additionally, the Board notes that any consideration for an increased rating would require consideration of whether a referral for an extraschedular evaluation was warranted.  The Court of Appeals for Veteran's Claims found in Johnson v. McDonald that VA must consider the combined effects of all service-connected disabilities when determining if a referral for an extra-schedular evaluation is appropriate.  762 F.3d 1362,1365 (Fed. Cir. 2014).  The remand for the Parkinson's disease claim may result in a new service connected disability that would need to be accounted for in such an extraschedular evaluation.  Adjudicating the issue of an increased rating without considering the pending issue of service connection, would thus be incomplete and premature.  Therefore, VA should defer action on the claim for an increased rating for bronchial asthma until the issue of service connection for Parkinson's disease has been resolved.

Bilateral Foot Bunions

Similar to bronchial asthma, the claim for bilateral food bunions is also inextricably intertwined with the claim for service connection for Parkinson's disease, and VA should defer action on the claim until the issue of service connection for Parkinson's disease has been resolved.  

TDIU

Similar to the above two claims, the issue of entitlement to a TDIU is inextricably intertwined with the claim for service connection for Parkinson's disease.  Moreover, the issue of TDIU has been raised expressly in context of the effects of Parkinson's disease in a March 2015 statement in support of the case.  Therefore, VA should defer action on the TDIU claim until the issue of service connection for Parkinson's disease has been resolved.

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain all outstanding VA treatment and evaluation records dated for the entire period on appeal to present.  In particular, all records and reports relating to the Veteran's Parkinson's disease, bilateral foot bunions, and bronchial asthma should be obtained.  All records received should be associated with the claims file.

2.  Take appropriate steps to contact the Veteran and request that she authorize the release of records from any non-VA healthcare provider who treated her for Parkinson's disease, bilateral foot bunions, and bronchial asthma and who has outstanding records.  Associate any outstanding records with the claims file.

3.  Schedule the Veteran for an examination by an appropriate examiner to determine the current nature, severity, and etiology of the Veteran's Parkinson's disease.  

A copy of this remand must be made available to the examiner for review in conjunction with this examination.  Any indicated tests and studies must be accomplished.  All clinical findings must be reported in detail and correlated to a specific diagnosis.

Based on the examination results and a review of the record, the examiner should provide an opinion as to the following:

a.  Whether it is at least as likely as not (50percent or greater likelihood) that the Veteran's Parkinson's disease began in or is related to the Veteran's active service. 

b.  If not, whether it is at least as likely as not (50 percent or greater likelihood) that the Veteran's Parkinson's disease is due to or caused by the any service-connected disabilities, to include bilateral plantar fasciitis, bronchial asthma, dermatitis, migraine headaches, tinnitus, irritable bowel syndrome, bilateral foot bunions, hemorrhoids, bilateral sensorineural hearing loss, and deviated septum.  

c.  If not, whether it is at least as likely as not (50 percent or greater likelihood) that the Veteran's Parkinson's disease is aggravated (chronically worsened) by the any service-connected disabilities, to include bilateral plantar fasciitis, bronchial asthma, dermatitis, migraine headaches, tinnitus, irritable bowel syndrome, bilateral foot bunions, hemorrhoids, bilateral sensorineural hearing loss, and deviated septum.  

In formulating the opinions, the term "at least as likely as not" does not mean "within the realm of possibility."  Rather, it means that the weight of the medical evidence both for and against the claim is so evenly divided that it is as medically sound to find in favor of the claim as it is to find against.

If aggravation is found, the examiner should address the following medical issues to the extent possible: (1) the baseline manifestations of the Veteran's disabilities found prior to aggravation; and (2) the increased manifestations which, in the examiner's opinion, are proximately caused by the service-connected disability.  

Any opinions offered should be accompanied by the underlying reasons for the conclusions.  If the examiner is unable to offer any of the requested opinions, a rationale should be provided for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2011).










	(CONTINUED ON NEXT PAGE)

4.  Thereafter, readjudicate the issues on appeals.  If the determination remains unfavorable to the Veteran, she and her representative should be furnished a supplemental statement of the case which addresses all evidence associated with the claims file since the last statement of the case.  The Veteran and her representative should be afforded the applicable time period in which to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


